IN THE SUPREME COURT OF IOWA

                              No. 131 / 04-0564

                            Filed March 10, 2006

FJORDS NORTH, INC.,

      Appellant,

vs.

RANDY HAHN, SUSAN HAHN
and H & H HOMEBUILDERS,

      Appellees.

________________________________________________________________________
      Appeal from the Iowa District  Court  for  Johnson  County,  Larry  J.
Conmey, Judge.

      Appeal from district  court  judgment  ruling  that  claim  to  extend
restrictive covenants under Iowa Code section  614.24  was  invalid  due  to
claimant’s failure to specify time and  manner  in  which  he  acquired  his
interest.  REVERSED AND REMANDED.

      Daniel DenBeste and Robert M.  Hogg  of  Elderkin  &  Pirnie,  P.L.C.,
Cedar Rapids, for appellant.

      Michael J. Pitton of Martinek & Pitton, Iowa City, for appellees.

CADY, Justice.
      This case stems from a dispute between a real estate developer and  an
owner of a lot in its development over the construction of a  house  claimed
to be in violation of restrictive covenants recorded  by  the  developer  in
1980.   The  developer  brought  an  action  to   enjoin   the   homeowner’s
construction.  The  homeowner  moved  for  summary  judgment,  claiming  the
applicable limitation period to bring the action had expired.  The  district
court agreed and granted summary judgment in  the  homeowner’s  favor.   The
developer appeals.
      I.    Background Facts and Proceedings
      Fjords North, Inc. is  the  developer  of  a  subdivision  near  North
Liberty, Iowa named Fjords North  Addition.   H&H  Home  Builders,  Inc.,  a
corporation partially owned by Randy and Susan Hahn, is the owner of lot  52
in the Fjords North Addition.
      Fjords North filed a set of restrictive covenants for the  development
on March 26, 1980 with the Johnson County recorder.  One  of  the  covenants
provided:


            No building shall be erected on any lot unless  the  design  and
      location is in harmony with existing structures and locations.   Plans
      and specifications of proposed houses and their locations on the  site
      shall be submitted to Fjords  North,  Inc.,  the  developer,  for  its
      written  approval   before   commencement   of   construction.    This
      restriction is to apply to all future home owners in  this  area.   In
      any case no dwelling shall be permitted on any  lot  described  herein
      having total living area of less than 2,000 square feet.

The covenants further stated:


      [T]hese covenants are to run with the land and shall be  binding  upon
      all of the parties and all persons claiming under them  for  ten  (10)
      years, at which time said covenants shall  automatically  be  extended
      for successive periods of  ten  (10)  years  unless  by  vote  of  the
      majority of the owners of  the  lots  it  is  agreed  to  change  said
      covenants in whole or in part.
The first lot in the development was sold  by  deed  recorded  on  April  2,
1980, and the developer has been selling other lots since that time.
      On March 22, 2001, Mark Pattison,  an  officer  of  the  Fjords  North
Homeowners’ Association, filed a document with the Johnson  County  recorder
entitled “Claim to Extend Use Restrictions Pursuant to § 614.24 of the  Iowa
Code.”  The claim indicated it was filed for the purpose  of  extending  the
time to bring an action to enforce the use restrictions for the  development
an additional twenty-one years.  See Iowa Code § 614.24 (2001)  (“No  action
based on any claim arising or existing by reason of the provisions of any  .
. . contract . . . reserving or providing for . . . use restrictions in  and
to the land therein described shall  be  maintained  either  at  law  or  in
equity . . . after twenty-one years  from  the  recording  of  such  .  .  .
contract . . . unless the claimant shall . . . file a  verified  claim  with
the recorder of the county wherein said real estate is located  within  said
twenty-one year period.”).  It further stated that Pattison held  a  present
fee simple interest in lot 51 of the development, platted  and  recorded  in
book 19, page 67 of the Johnson  County  plat  records,  and  that  the  use
restrictions were set forth in restrictive covenants dated January 31,  1980
and recorded March 26, 1980 in book 570, page 14.
      On December 29, 2002, Randy  Hahn  submitted  plans  for  a  house  he
planned to build on lot 52 to  the  Homeowners’  Association  for  approval.
After Hahn failed to receive  a  prompt  response  to  the  plans  from  the
Homeowners’ Association,  he  began  construction  on  January  7,  2003  by
digging and pouring the foundation for  the  house.   The  association  then
objected to Hahn’s plans and opined  that  the  proposed  home  was  not  in
harmony with the existing homes in the  development,  in  violation  of  the
restrictive covenants.  The  Association,  through  its  attorney,  demanded
that Hahn cease construction.  Hahn continued to build the house.
      On January 21, 2003, Fjords North filed a petition in  district  court
seeking damages and temporary and permanent injunctive  relief.   The  Hahns
answered the petition.  They asserted  they  complied  with  the  covenants,
Fjords North unreasonably failed to timely  approve  their  plans,  and  the
covenants  had  expired.   The  court  held  a  hearing  on  Fjords  North’s
application for a temporary injunction on March 19.  On March 20, the  court
denied the application on three grounds.  The court found no  evidence  that
Fjords North would be  irreparably  harmed  if  construction  continued,  no
evidence that other remedies were inadequate, and no likelihood that  Fjords
North would succeed on the merits.
      The  Hahns  then  moved  for  summary  judgment.   They  asserted  the
verified claim filed  by  Pattison  failed  to  comply  with  the  statutory
requirement that a claim to extend the time to file an action set forth  the
“time and manner” in which  the  claimant’s  interest  was  acquired.   They
pointed out the claim only identified the date  the  subdivision’s  original
restrictive covenants were recorded, without  further  describing  the  time
and manner  that  Pattison’s  interest  in  the  restrictive  covenants  was
acquired.
       Fjords  North  resisted  the  summary  judgment   motion   on   three
alternative  grounds.   First,  it  argued  that  the  “time   and   manner”
requirement did not apply to claims filed after July 4,  1966.   Second,  it
asserted the  claim  substantially  complied  with  the  “time  and  manner”
requirement.  Third, it argued that the notice should be  reformed  to  cure
any defects.  The district court granted summary judgment, and Fjords  North
appealed.
II.   Standard of Review
      The standard of review for rulings granting summary judgment  is  well
known:


           “We review a  ruling  on  a  motion  for  summary  judgment  for
      correction of errors at law.  ‘A motion for  summary  judgment  should
      only be granted if, viewing the evidence in the light  most  favorable
      to the  nonmoving  party,  ‘the  pleadings,  depositions,  answers  to
      interrogatories, and admissions on file, together with the affidavits,
      if any, show that there is no genuine issue as to  any  material  fact
      and that the moving party is entitled to a judgment  as  a  matter  of
      law.’”

Otterberg v. Farm Bureau Mut.  Ins.  Co.,  696 N.W.2d 24,  27 (Iowa  2005)
(citations omitted).
      III.  Discussion
      Iowa Code section 614.24, also known as the Stale Uses and  Reversions
Act (SURA), provides, in relevant part:


           No action based on any claim arising or existing  by  reason  of
      the provisions of any deed or conveyance or contract or will reserving
      or providing for any reversion, reverted interests or use restrictions
      in and to the land therein described shall be maintained either at law
      or in equity in any court .  .  .  after  twenty-one  years  from  the
      recording of such deed of conveyance or contract or  after  twenty-one
      years from the admission of said will to probate unless  the  claimant
      shall, personally, or by the claimant’s attorney or agent, . . .  file
      a verified claim with the recorder of the  county  wherein  said  real
      estate is located within said twenty-one year period.   In  the  event
      said deed was recorded or the will was admitted to probate  more  than
      twenty years prior to July 4, 1965, then said claim may be filed on or
      before one year after July 4, 1965.  Such claims shall set  forth  the
      nature thereof, also the time and manner in which  such  interest  was
      acquired.[1]
Iowa Code § 614.24.  If a claim is properly filed, it extends  or  preserves
the time to bring an action  on  the  claim  for  an  additional  twenty-one
years.  See id. § 614.25 (“The filing of  such  claim  shall  extend  for  a
further period of twenty-one years the time within which such action may  be
brought by any person entitled thereto, and successive  claims  for  further
like extensions may be  filed.”   (Emphasis  added.)).   We  have  said  the
purpose  of  this  statute  was  to  simplify  land  transfers  in  Iowa  by
shortening the title-search period for these types of claims.   Compiano  v.
Kuntz, 226 N.W.2d 245, 248 (Iowa 1975); Presbytery of Se.  Iowa  v.  Harris,
226 N.W.2d 232,  235  (Iowa  1975).   Yet,  the  statute  allows  interested
persons to keep stale  reversionary  and  use  restrictions  alive  if  they
desire.  See H.F. 115, 61st Gen.  Assemb.,  Reg.  Sess.  (Iowa  1965).   The
statute is to be applied liberally to further its purposes.   Calamus  Cmty.
Sch. Dist. v. Rusch, 299 N.W.2d 489, 490 (Iowa 1980).
      Restrictive covenants are contracts.  Compiano, 226 N.W.2d at 249;  20
Am. Jur. 2d Covenants, Etc. § 149, at 668 (2005).   Consequently,  they  are
covered by section 614.24.  As one commentator explained,


              Covenants,   especially   neighborhood   planning   covenants,
      generating proprietary  rights  in  equity  frequently  outlive  their
      utility and if unlimited as to time, become mere clogs on title.  Such
      interests are ordinarily beneficial either to the land affected or  to
      adjacent lands, facilitating the highest and best use,  when  created,
      and may remain beneficial for more than a century. . . .   Limitations
      on land use running in perpetuity may well become not  only  clogs  on
      title, but clogs on alienation and utilization of land.

Arthur E.  Ryman,  Jr.,  The  Iowa  “Stale  Uses  and  Reversions  Statute”:
Parameters and Constitutional  Limitations,  19  Drake  L.  Rev.  56,  60-61
(1969).
      We begin our analysis  of  the  issues  on  appeal  by  examining  the
statute.  The complete statute is written in two paragraphs,  but  only  the
first paragraph is relevant to this appeal.[2]  The first sentence  of  this
paragraph sets forth the objective and scope of the statute.  See Iowa  Code
§ 614.24, para. 1 (“No action based upon any claim arising  or  existing  by
reason of the provisions of any deed  or  conveyance  or  contract  or  will
reserving  or  providing  for  any  reversion,  reverted  interests  or  use
restrictions in and to  the  land  therein  described  shall  be  maintained
either at law or in equity in any court  to  recover  real  estate  in  this
state or to recover or establish any  interest  therein  or  claim  thereto,
legal or equitable, against the holder of the  record  title  to  such  real
estate in possession after twenty-one years from the recording of such  deed
of conveyance or contract or after twenty-one years from  the  admission  of
said will to probate unless  the  claimant  shall,  personally,  or  by  the
claimant’s attorney or agent, or if the claimant is a minor or  under  legal
disability, by the claimant’s guardian, trustee, or either  parent  or  next
friend, shall file a verified claim with the recorder of the county  wherein
said real estate is located  within  said  twenty-one  year  period.”).   It
declares that actions based on claims arising  from  a  reversion  interest,
reverted interest, or use restriction contained  in  any  deed,  conveyance,
contract, or will may  not  be  brought  after  twenty-one  years  from  the
recording of the deed, conveyance, or contract,  or  the  admission  of  the
will into probate, unless the claimant  files  a  verified  claim  with  the
county recorder within the twenty-one-year period.  Id.  Thus,  the  statute
applies to claims based on three types of provisions  (reversion  interests,
reverted interests, and use restrictions) contained in one of four types  of
instruments (deed, conveyance, contract, or will).  Id.
      The second sentence of the first paragraph  contains  a  retroactivity
provision.  See id. (“In the event  said  deed  was  recorded  or  will  was
admitted to probate more than twenty years prior to July 4, 1965, then  said
claim may be filed on or  before  one  year  after  July  4,  1965.”).   The
statute was enacted in 1965 and became effective July 1 of that year.   1965
Iowa Acts ch. 428, § 1; see Iowa Code § 3.7(1) (“All  Acts  and  resolutions
of a public nature passed at regular sessions of the general assembly  shall
take effect on the first day of July following their  passage,  unless  some
other time is provided in an Act or resolution.”).  Without a  retroactivity
provision, existing claims beyond the limitation period would be  precluded.
 However, the  legislature  specifically  made  the  statute  applicable  to
claims to extend actions based on  instruments  recorded  or  admitted  into
probate more than twenty years prior  to  July  4,  1965  and  gave  persons
claiming an interest based on these instruments a year and three days  after
the effective date of the statute to  file  their  claims  with  the  county
recorder.
      The third sentence of the first paragraph describes  the  requirements
of a verified claim.  See Iowa Code § 614.24, para. 1  (“Such  claims  shall
set forth the nature thereof,  also  the  time  and  manner  in  which  such
interest was acquired.”).  It provides that the claims must  set  forth  the
“nature thereof, also the  time  and  manner  in  which  such  interest  was
acquired.”  Id.
      The last two sentences of the first paragraph set forth who may  be  a
claimant.  See id. (“For the purposes of this section,  the  claimant  shall
be any person or persons claiming any interest in and to  said  land  or  in
and to such reversion, reverter interest or  use  restriction,  whether  the
same is a present interest or an interest which would  come  into  existence
if the happening or contingency provided  in  said  deed  or  will  were  to
happen at once.  Said claimant further shall include any member of  a  class
of persons entitled  to  or  claiming  such  rights  or  interests.”).   The
claimant must be a person who has a present interest or future  interest  in
the land or in the reversion, reverted interest,  or  use  restriction,  and
includes any member of a class claiming such an interest.  Id.
       The  primary  argument  by   Fjords   North   is   that   the   third
sentence—describing  the  requirements  for  what  must  be  included  in  a
verified claim—only applies to claims described in the second sentence,  the
retroactivity provision.  Fjords North  relies  on  the  following  language
contained in the second and third parts of the statute:


            In the event said deed was recorded . . . more than twenty years
      prior to July 4, 1965, then said claim may be filed on or  before  one
      year after July 4, 1965.  Such  claims  shall  set  forth  the  nature
      thereof, also the time and manner in which such interest was acquired.



Id.   Fjords  North  argues  that  the  phrase  “[s]uch  claims”  means  the
requirements set forth in that sentence only apply to claims referred to  in
the preceding sentence—i.e., claims based on deeds recorded before  July  4,
1945.  Fjords North relies on  the  last-antecedent  rule  to  support  this
argument.   It  postulates  the  legislature  wanted  to   impose   specific
requirements only to help identify ancient claims  under  the  retroactivity
provision that may have been recorded prior to the modern recording system.
      Under the last-antecedent rule, “[r]eferential  and  qualifying  words
and phrases, where no contrary intent appears,  refer  solely  to  the  last
antecedent.”  2A Norman  J.  Singer,  Statutes  and  Statutory  Construction
§ 47:33,  at  369  (6th  ed.  2000)  [hereinafter   Singer];   accord   Iowa
Comprehensive Petroleum Underground Storage Tank Fund Bd. v. Shell Oil  Co.,
606 N.W.2d 376, 380 (Iowa 2000)  (“Under  the  doctrine  of  last  preceding
antecedent, qualifying words and  phrases  refer  only  to  the  immediately
preceding  antecedent,  unless  a  contrary  legislative  intent   appears.”
(citing State of Iowa ex rel. Dep’t of Transp. v. Gen. Elec.  Credit  Corp.,
448 N.W.2d 335, 345 (Iowa 1989))).  Moreover, it has been held that  use  of
the word “such” normally shows the legislature intended to limit the  clause
to the last antecedent subject.  See People v. Clark, 13 Cal. Rptr. 2d 209,
212-13 (Ct. App. 1992) (“‘Such’ is used in statutes to make clear  that  the
second reference is to  exactly  the  same  concept  mentioned  previously.”
(citing People v. Jones, 758 P.2d 1165 (Cal. 1988))); Eagle  Hill  Corp.  v.
Comm’n on Hosps. & Health Care, 477 A.2d 660,  665 (Conn.  Ct.  App.  1984)
(“The use of the word  ‘such’  in  grammatical  usage  refers  to  the  last
antecedent.” (citing LaProvidenza v. State Employees’ Ret. Comm’n, 420 A.2d
905 (Conn. 1979))); In re De Lescaille’s Estate, 187 N.W.2d 741,  744 (Iowa
1971) (“The word ‘such’ ordinarily refers  back  to  the  last  antecedent.”
(citing United States v. Legg, 157 F.2d 990, 992  (4th  Cir.  1946);  In  re
Wallace’s Estate, 219 P.2d 910 (Cal. 1950))); McArtor  v.  State,  699 P.2d
288, 290 (Wyo. 1985) (“The accepted rule  of  construction  is  that  ‘such’
refers to the character of that  which  immediately  precedes  it  unless  a
contrary legislative intent is evidenced.”  (Citations omitted.)).
      However, the last-antecedent rule is not inflexible, and it  does  not
apply where the entire act reveals that the qualifying sentence  applies  to
several preceding subjects.  Singer § 47:33, at 372.   Ultimately,  we  look
to the intent of our legislature.
      When the statute in this case is read in context, it is  obvious  that
the nature-,  time-,  and  manner-of-the-claim  requirements  apply  to  all
claims, not just those claims covered  under  the  retroactivity  provision.
The statute first declares that stale claims can be  extended  by  filing  a
verified claim within the twenty-one-year period, and then it declares  that
claims otherwise extinguished because they predated the  effective  date  of
the  statute  by  more  than  twenty  years  can  be  extended  through  the
retroactivity provision.  Iowa Code § 614.24.  Thus, the  statute  addresses
the two  circumstances  when  claims  can  be  extended.   After  these  two
circumstances are  described,  the  statute  then  describes  the  necessary
contents of the verified claims to extend by referring  to  “[s]uch  claims”
in the plural.   Id.   This  approach,  and  the  plural  use  of  the  word
“claims,” reveals that  the  claim  requirements  set  forth  in  the  third
sentence of the statute apply to the two circumstances just  described,  not
merely the most immediate circumstance.  Thus, the language of  the  statute
supports the conclusion that all verified claims must meet the  requirements
imposed by the third sentence of the  statute.   Furthermore,  there  is  no
reason to believe the legislature  had  heightened  concerns  about  ancient
deeds or the past recording system.  It is obvious that the  statute  sought
to require some minimal content  in  verified  claims  so  that  all  claims
sought to be extended could be properly identified.
      Fjords North next argues that the claim filed in this case  adequately
complied with the  statutory  requirements  for  a  claim.   Ultimately,  it
asserts that the statute  only  requires  substantial  compliance  with  the
statutory terms.
       Before  we  address  the  substantial-compliance  argument,   it   is
necessary  to  step  back  and  identify  the  information  required  to  be
contained in a verified claim filed under the statute.  The  district  court
and the parties  viewed  the  statute  to  require  the  verified  claim  to
describe the nature of the underlying claim  and  the  time  and  manner  in
which the claimant’s interest was acquired.
      The relevant language of  the  statute  at  the  heart  of  this  case
provides:  “Such claims shall set forth the nature thereof,  also  the  time
and manner in which interest was acquired.”  Id. (emphasis added).  We  have
already determined that the phrase “[s]uch claims” refers  to  all  verified
claims to extend the time to file an action.  The statute then  proceeds  to
identify the three essential components of a  verified  claim  in  terms  of
nature, time, and manner.  We will consider each component in turn.
       In  describing  the  first  requirement  of  a  verified  claim,  the
legislature used the phrase “the nature thereof.”   Having  determined  that
the immediately preceding phrase “[s]uch claims” refers to  verified  claims
to extend, the phrase “the nature thereof” that follows can  only  refer  to
the nature of the  claim  sought  to  be  preserved  by  the  claimant.   As
previously indicated, the first part of the statute makes it clear  that  it
only applies to  actions  based  on  claims  arising  from  “provisions”  in
various instruments that reserve or provide  “for  any  reversion,  reverted
interests or use restrictions.”  Id.  Thus, “the nature” of a  claim  refers
to one of the three types of interests—a reversionary interest,  a  reverted
interest, or an interest in a use  restriction—the  statute  permits  to  be
extended.  A  claimant  satisfies  the  nature-of-the-claim  requirement  by
describing which of the three interests is sought to be preserved.  In  this
case, the statutory interest sought to be preserved is a use restriction.
      The second and third components involve the “time and manner in  which
such interest was  acquired.”   This  language  presents  a  more  difficult
analysis.  In interpreting these requirements,  we  begin  with  the  phrase
“such interest.”  Consistent with the statute as a  whole,  the  legislature
used the word “such” to refer to the “interest” just mentioned in the  first
component.  This means the  “time  and  manner”  components  relate  to  the
acquisition  of  the  reversionary  interest,  reverted  interest,  or   the
interest in a use  restriction  required  to  be  identified  by  the  first
component.  However, the parties and the  district  court  read  the  phrase
“was acquired” that follows to mean the second and third components  require
the claimant to set forth the  time  and  manner  in  which  the  claimant’s
interest was acquired.  We think this view fails to consider the purpose  of
the  statute  and  means  the  claimant  would  be  required   to   disclose
information  largely  irrelevant  to  the  statutory  scheme.   We  seek  to
interpret statutes consistently with their language and purpose,  and  avoid
interpretations that are unreasonable.  Albrecht v. Gen.  Motors  Corp., 648
N.W.2d 87, 89 (Iowa 2002).
      Generally, the “time and manner” in which a claimant acquired  one  of
the three types of interests governed by the statute is not relevant to  the
statutory scheme.  The fourth part of the statute requires the  claimant  to
have an interest in the claim at the time the verified claim is  filed,  but
the relevant time under the statutory scheme to limit or  extend  claims  is
based on the time the  instrument  containing  the  particular  interest  is
either recorded or admitted to probate.   See  Iowa  Code  § 614.24.   These
events start the twenty-one-year limitation period  in  which  to  bring  an
action or to file a claim to  extend  a  limitation.   Thus,  the  date  the
claimant acquired  the  interest  is  inconsistent  with  a  limitation  and
preservation scheme geared  from  the  date  an  instrument  containing  the
interest was recorded.  For example, an interest  arising  from  a  deed  is
acquired when the deed is executed, which may or may  not  be  the  date  of
recording.  See 23 Am. Jur. 2d Deeds § 270, at 252  (2002)  (“[A]n  interest
in real property is legally and effectively transferred by the  delivery  of
a deed or  other  document  of  conveyance  even  if  the  document  is  not
recorded.”).  Similarly, an interest in a will is acquired at the moment  of
death of the testator, not the time the will is admitted into probate.   See
In re Estate of Micheel,  577 N.W.2d 407,  410 (Iowa  1998)  (“A  will  is
ambulatory in the sense that it speaks from and takes effect on the date  of
testator’s death.” (Citations  omitted.)).   Moreover,  the  date  a  person
acquires an interest in a restrictive covenant to  a  subdivision  may  have
little relationship to the time when  the  restrictive  covenant  was  first
recorded.  See Compiano, 226 N.W.2d at 248 (stating that in the case  of  “a
restricting instrument on several lots . . . ,  followed  by  deeds  to  the
lots,” promises in the covenants “do not  arise  until  the  first  deed  is
given”).  This case is a good example.  Pattison acquired  his  interest  in
the covenant some time after it was recorded when he obtained a  deed  to  a
lot in the subdivision, but the twenty-one-year limitation  period  for  the
restrictive covenant began in 1980.  Thus,  these  examples  show  that  the
date of acquisition of the interest sought to be extended  can  have  little
relationship to the scheme provided by the statute to extend  the  interest.
Our legislature would not have required a claim to extend time to  bring  an
action arising from a particular interest to  provide  information  that  is
largely irrelevant and confusing to the  statutory  scheme.   See  State  v.
Petithory, 702 N.W.2d 854, 859 (Iowa 2005) (stating  we  interpret  statutes
in a commonsense manner and avoid absurd results (citing State v.  Anderson,
636 N.W.2d 26, 35 (Iowa 2001); Harrington v.  State,  659 N.W.2d 509,  520
(Iowa 2003)).
      Instead, we think the words “was  acquired”  within  the  phrase  “the
time  and  manner  in  which  the  interest  was  acquired”  relate  to  the
acquisition of one of the three interests reserved or provided  for  in  one
of the four instruments.  In other words, the “time and manner”  requirement
seeks to identify the  deed,  conveyance,  contract,  or  will  wherein  the
particular interest sought to be  extended—reversionary  interest,  reverted
interest, or use restriction—was acquired in the abstract  sense,  not  when
the particular claimant acquired his or her interest.  The second and  third
components of the statute must be read in this light.
      Therefore, the “manner in which such interest was  acquired”  requires
the claimant to identify one of  the  four  instruments  covered  under  the
statute containing the relevant interest sought to be extended.   Iowa  Code
§ 614.24.  Likewise, the “time . . . in which such  interest  was  acquired”
requires the claimant to identify the time  the  particular  instrument  was
recorded.  Id.  Moreover, the “was acquired” phrase in this  time  component
only relates  to  the  acquisition  of  the  particular  interest  within  a
particular instrument.  The phrase itself does not impose  a  time  element.
The element of time is covered under  the  “time  and  manner”  phrase,  and
requires the claimant not only to identify the particular deed,  conveyance,
contract, or will containing the reversionary interest,  reverted  interest,
or use restriction (manner the interest was  acquired)  but  also  the  time
when the deed, conveyance, contract or will was recorded  or  admitted  into
probate.  Id.
      In summary, a claimant with an interest, as defined  in  the  statute,
may extend the time to file an action  based  on  a  reversionary  interest,
reverted interest, or use restriction by  filing  a  verified  claim  within
twenty-one years from the date  the  deed,  conveyance,  contract,  or  will
providing for the reversionary, reverted, or  use-restriction  interest  was
recorded or admitted to probate.  The verified  claim  must  set  forth  the
nature of the interest (identify whether it is a reversionary, reverted,  or
use-restriction interest), the manner the interest  was  acquired  (identify
the deed, conveyance, contract, or will) and the time the deed,  conveyance,
or contract was recorded or if acquired by  will,  the  time  the  will  was
probated.
      Under either a strict-compliance or  substantial-compliance  standard,
the verified claim filed by  Pattison  satisfied  the  statute.   The  claim
identified a use restriction as the claim sought to be  extended.   It  also
identified the restrictive covenants containing  the  restriction,  by  book
and page, as well as the date it was recorded.  We  recognize  that  section
614.24 is not necessarily applicable to restrictive covenants  at  the  time
they are recorded.  Compiano, 226 N.W.2d at 248.  However, our view of  when
the statute applies to  restrictive  covenants  does  not  affect  what  our
legislature may require to be contained in a verified claim  to  extend  the
time to bring actions on restrictive covenants.  The legislature has  simply
deemed it important for a claim to extend the limitation period to  identify
the actual document containing the restrictions.
      IV.   Conclusion
      We conclude the district court erred in granting summary  judgment  to
the Hahns.  The claim filed by  Pattison  complied  with  the  statute.   We
reverse the decision of the district court and remand the case  for  further
proceedings.
      REVERSED AND REMANDED.

-----------------------
      [1]The full text of the statute continues as follows:


           No action based upon any claim arising or existing by reason  of
      the provisions of any deed or conveyance or contract or will reserving
      or providing for any reversion, reverted interests or use restrictions
      in and to the land therein described shall be maintained either at law
      or in equity in any court to recover real estate in this state  or  to
      recover or establish any interest therein or claim thereto,  legal  or
      equitable, against the holder of the record title to such real  estate
      in possession after twenty-one years from the recording of  such  deed
      of conveyance or contract or after twenty-one years from the admission
      of said will to probate unless the claimant shall, personally,  or  by
      the claimant’s attorney or agent, or if the claimant  is  a  minor  or
      under legal disability, by the claimant’s guardian, trustee, or either
      parent or next friend, shall file a verified claim with  the  recorder
      of the county wherein said real estate is located within said  twenty-
      one year period.  In the event said deed  was  recorded  or  will  was
      admitted to probate more than twenty years prior to July 4, 1965, then
      said claim may be filed on or before one  year  after  July  4,  1965.
      Such claims shall set forth the nature  thereof,  also  the  time  and
      manner in which such interest was acquired.  For the purposes of  this
      section, the claimant shall be any  person  or  persons  claiming  any
      interest in and to said land or in and  to  such  reversion,  reverter
      interest or use restriction, whether the same is a present interest or
      an interest which would  come  into  existence  if  the  happening  or
      contingency provided in said deed or will  were  to  happen  at  once.
      Said claimant further shall include any member of a class  of  persons
      entitled to or claiming such rights or interests.


           The provisions  of  this  section  requiring  the  filing  of  a
      verified claim shall not apply to the reversion of  railroad  property
      if the reversion is caused by the property being abandoned for railway
      purposes and the abandonment occurs after July 1, 1980. The holder  of
      such a reversionary interest  may  bring  an  action  based  upon  the
      interest regardless of whether a verified claim has been  filed  under
      this section at any time after July 4, 1965.


Iowa  Code  §  614.24.   Close  examination  of  the  statute  reveals   two
inconsistencies.  First, while the first sentence of the statute  refers  to
“reverted interests,” the fourth sentence  refers  to  “reverter  interest.”
Id.  Second, while the statute refers to “deed or conveyance or contract  or
will,” later in the same sentence, it  refers  to  “deed  of  conveyance  or
contract.”  Throughout this opinion, we will use the words  of  the  statute
as it is written, although we suspect these inconsistencies are  likely  the
result of a scrivener’s error that has  remained  on  the  books  since  the
statute was enacted over forty years ago.


      [2]The second paragraph of the statute excludes  certain  reversionary
interests in railroad property.  See id., para. 2 (“The provisions  of  this
section requiring the filing of a verified claim  shall  not  apply  to  the
reversion of railroad property if the reversion is caused  by  the  property
being abandoned for railway purposes and the abandonment occurs  after  July
1, 1980.  The holder of such a reversionary interest  may  bring  an  action
based upon the interest regardless of whether  a  verified  claim  has  been
filed under this section at any time after July 4, 1965.”).